      Case 4:20-cv-02568 Document 19 Filed on 09/16/21 in TXSD Page 1 of 3
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               September 17, 2021
                         UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

WESLEY RYAN BOREN,                           §
                                             §
        Plaintiff,                           §
VS.                                          §   CIVIL ACTION NO. 4:20-CV-2568
                                             §
JUSTIN L. BALDRIDGE                          §
and                                          §
JAVIER ESQUIVEL JR.                          §
and                                          §
JEFFREY A. SPRINGFIELD, et al,               §
                                             §
        Defendants.                          §

                           MEMORANDUM AND ORDER

       Wesley Ryan Boren is an inmate in the Texas Department of Criminal Justice.

Boren filed suit under 42 U.S.C. ' 1983 alleging that TDCJ employees Justin L.

Baldridge, Javier Esquivel, Jr., and Jeffrey A. Springfield used excessive force against

him. The Court previously dismissed Boren’s claims against a TDCJ Warden and the

former Director of the TDCJ’s Correctional Institutions Division.

       Baldridge, Esquivel, and Springfield moved for summary judgment, and Boren

responded to the motion.      Based on the pleadings, the motion, the record, and the

applicable law, the defendants’ motion is granted.

I.     Standard of Review

       Summary judgment is appropriate if Athe pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact@ and therefore judgment is appropriate as



1/3
      Case 4:20-cv-02568 Document 19 Filed on 09/16/21 in TXSD Page 2 of 3




a matter of law. Fed. R. Civ. P. 56(c). In considering a motion for summary judgment,

the Aevidence of the nonmovant is to be believed, and all justifiable inferences are to be

drawn in his favor.@ Anderson v. Liberty Lobby, 477 U.S. 242, 255 (1986). Once the

movant presents evidence demonstrating entitlement to summary judgment, the

nonmovant must present specific facts showing that there is a genuine issue for trial.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986).

             If the movant . . . meet[s] th[e] burden [of demonstrating the
             absence of a genuine issue of material fact], the nonmovant
             must go beyond the pleadings and designate specific facts
             showing that there is a genuine issue for trial.

             This burden is not satisfied with some metaphysical doubt as
             to the material facts, by conclusory allegations, by
             Aunsubstantiated assertions, or by only a scintilla of evidence.
             We resolve factual controversies in favor of the nonmoving
             party, but only when there is an actual controversy, that is,
             when both parties have submitted evidence of contradictory
             facts. We do not, however, in the absence of any proof,
             assume that the nonmoving party could or would prove the
             necessary facts.

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citations and internal

quotation marks omitted).

II.    Analysis

       Before bringing a federal lawsuit challenging prison conditions, a prisoner must

first exhaust available administrative remedies. 42 U.S.C. ' 1997e(a); Jones v. Bock, 549

U.S. 199 (2007).

             The Texas prison system has developed a two-step formal
             grievance process. The Step 1 grievance, which must be filed
             within fifteen days of the complained-of incident, is handled
             within the prisoner's facility. After an adverse decision at Step


2/3
       Case 4:20-cv-02568 Document 19 Filed on 09/16/21 in TXSD Page 3 of 3




               1, the prisoner has ten days to file a Step 2 grievance, which
               is handled at the state level. This court has previously held
               that a prisoner must pursue a grievance through both steps for
               it to be considered exhausted.

Johnson v. Johnson, 385 F.3d 503, 515 (5 th Cir., 2004) . See also Gonzalez v. Seal, 702

F.3d 785, 788 (5 th Cir. 2012) (Apre-filing exhaustion of prison grievance processes is

mandatory@).

        The defendants have attached Boren’s grievance records as an exhibit to their

motion for summary judgment. These records show that Boren filed a Step1, but not a

Step 2, grievance concerning the alleged use of excessive force by the defendants. Boren

therefore failed to exhaust his available administrative remedies, and he may not pursue

these claims through a federal lawsuit.

III.    Conclusion

        For the foregoing reasons, the defendants’ motion for summary judgment (Doc. #

9) is GRANTED and this case is dismissed with prejudice.

        It is so ORDERED.

        SIGNED on this 16 th day of September, 2021.


                                              ___________________________________
                                              Kenneth M. Hoyt
                                              United States District Judge




3/3
